K. K. HALL, Circuit Judge,
concurring:
I concur in both the reasoning and the result reached in the majority opinion. Moreover, I find in the plain language of 42 U.S.C. § 606(b)(1) an additional and compelling reason for reversing the decision of the district court. The statute on its face requires the spouse of the dependent child’s caretaker relative to be treated in the same manner as that relative under the federal Aid to Families with Dependent Children (AFDC) program for incapacitated and unemployed parents:
(b) The term “aid to families with dependent children” means money payments with respect to a dependent child ... and includes (1) money payments or medical care or any type of remedial care recognized under State law to meet the needs of the relative with whom any dependent child is living (and the spouse of such relative if living with him and if *1388such relative is the child’s parent and the child is a dependent child by reason of the physical or mental incapacity of a parent or is a dependent child under section 607 of this title) .... (emphasis added).
The use of the conjunctive “and” in the phrase “and the spouse of such relative” mandates that the spouse be afforded the same benefits as the caretaker relative. If the appellees’ interpretation of this statute were to prevail, and if some benefit other than money payments would satisfy the state’s responsibility to the spouse under the AFDC program for the unemployed and incapacitated, then nothing would prevent the state from applying this same rationale to deny money payments to the caretaker relative and perhaps even the child. Appellees’ interpretation, when carried to its ultimate conclusion, could thus result in the state’s piecemeal and selective elimination of eligibility in the AFDC money grant program. I am confident that such a result was never intended by Congress.
I, therefore, agree that the district court’s decision must be reversed and that appellees must be enjoined from excluding spouses of unemployed and incapacitated parents from AFDC money payments.